J. S35015/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: H.A.P.,         :    IN THE SUPERIOR COURT OF
A MINOR                             :          PENNSYLVANIA
                                    :
APPEAL OF: F.F., MOTHER             :        No. 3313 EDA 2015


               Appeal from the Decree, October 19, 2015,
          in the Court of Common Pleas of Philadelphia County
         Family Court Division at Nos. CP-51-AP-0000611-2015,
                        CP-51-DP-0000933-2013


IN THE INTEREST OF: Y.M. A/K/A      :    IN THE SUPERIOR COURT OF
Y.I.M., A MINOR                     :          PENNSYLVANIA
                                    :
APPEAL OF: F.F., MOTHER             :        No. 3314 EDA 2015


               Appeal from the Decree, October 19, 2015,
          in the Court of Common Pleas of Philadelphia County
         Family Court Division at Nos. CP-51-AP-0000612-2015,
                        CP-51-DP-0025118-2010


IN THE INTEREST OF: Y.K. A/K/A      :    IN THE SUPERIOR COURT OF
Y.K.F., A MINOR                     :          PENNSYLVANIA
                                    :
APPEAL OF: F.F., MOTHER             :        No. 3315 EDA 2015


               Appeal from the Decree, October 19, 2015,
          in the Court of Common Pleas of Philadelphia County
         Family Court Division at Nos. CP-51-AP-0000731-2014,
                        CP-51-DP-0025119-2010


IN THE INTEREST OF: Y.F. A/K/A      :    IN THE SUPERIOR COURT OF
Y.S.F., A MINOR                     :          PENNSYLVANIA
                                    :
APPEAL OF: F.F., MOTHER             :        No. 3316 EDA 2015
J. S35015/16


                Appeal from the Decree, October 19, 2015,
           in the Court of Common Pleas of Philadelphia County
          Family Court Division at Nos. CP-51-AP-0000705-2014,
                         CP-51-DP-0025117-2010


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., AND MUSMANNO, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED JULY 13, 2016

     F.F. (“Mother”) appeals from the decrees entered October 19, 2015 in

the Court of Common Pleas of Philadelphia County, Family Court Division,

granting the petitions of the Philadelphia Department of Human Services

(“DHS”) and involuntarily terminating her parental rights to her dependent

children, Y.S.F., a male born in June of 2005, Y.M., a female born in

September of 2006, Y.K.F., a male born in January of 2008, and H.P., a

female born in October of 2012 (collectively, the “Children”), pursuant to

23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).1 After review, we affirm.



1
  DHS was additionally pursuing the termination of parental rights of the
fathers and/or putative fathers of the Children, C.L. a/k/a C.L.-M.,
G.M. a/k/a G.E.M., S.K. a/k/a S.L.K., and B.P. a/k/a B.K.P., respectively, but
could not proceed on October 19, 2015, due to issues with service and/or
appointment of counsel. (Petitions for involuntary termination of parental
rights, 12/18/14 and 9/2/15; notes of testimony, 10/19/15 at 4-5, 47-49.)
The court, however, did additionally grant a separate decree, also on
October 19, 2015, involuntarily terminating the parental rights as to the
unknown father of Y.S.F. (Decree of involuntary termination of parental
rights, 10/19/15.) Further, a review of the certified record reveals that, by
decrees dated January 11, 2016, the parental rights of G.M. and S.K. were
terminated as to Y.M. and Y.K.F., without appeal. (Decrees of involuntary
termination of parental rights, 1/11/16.) A hearing was next scheduled for
June 1, 2016 with respect to H.P. and Y.S.F. None of the Children’s fathers
and/or putative fathers are parties to the instant appeals of Mother.


                                    -2-
J. S35015/16


      The relevant procedural and factual history was summarized by the

trial court as follows:

            This family has an extensive history with DHS. In
            October of 2009[,] DHS became involved with the
            family because one of the children, Y.K.F., received a
            burn on his arm which was not treated medically for
            two days. The mother, F.F.[,] was offered parenting
            skills classes but refused them. DHS learned that
            the mother, F.F.[,] had a history of marijuana use,
            however, she refused drug/alcohol treatment.
            Furthermore, the family home was inappropriate
            because it did not have any heat. The family used
            the oven to heat the home.

            On January 14, 2010, In-Home Protective Services
            (IHPS) was implemented through Tabor Children’s
            Services. The IHPS worker informed DHS that F.F.
            refused to stop heating the home with the oven. The
            mother, F.F.[,] refused to allow the IHPS social
            worker scheduled access to her home to evaluate the
            safety of the home.       Furthermore, the mother,
            F.F.[,] refused to take Y.M. for a ChildLink
            evaluation. Lastly, the mother refused to attend a
            drug treatment program.

            On February 25, 2010, IHPS was discharged.

            The children were in the care and custody of DHS
            from February 26, 2010 to January 3, 2012.

            On January 4, 2012, the children, Y.M., Y.S.F.[,] and
            Y.K.F.[,] were returned to the mother, F.F.

            [In October of 2012], H.P. was born to F.F.

            On May 1, 2013, DHS received a General Protective
            Services (GPS) report alleging that the mother,
            F.F.[,] was not providing Y.M. with proper clothing
            and that all four children’s hygienic needs were not
            being met. Furthermore, the report also alleged that
            the family lacked appropriate housing. DHS visited
            the home and observed that there was no food in the


                                    -3-
J. S35015/16


          home, [sic] exposed wires in the basement.
          Moreover, the children did not have any beds. The
          children were also wearing ragged, dirty and
          ill-fitting clothing. Lastly, the three older children
          were at a park without appropriate adult supervision.
          The report was substantiated.

          On May 2, 2013, DHS obtained an Order of
          Protective Custody (OPC) for the children.        The
          children, H.P., Y.S.F.[,] and Y.K.F.[,] were placed in
          foster care through Northern Children’s Services.
          Y.M. was placed in the care and custody of her
          father.

          A shelter care hearing was held on May 3, 2013.
          Master Carson ordered the child, Y.M., to remain
          with her father under DHS supervision.       Master
          Carson ordered the temporary commitments of the
          remaining three children to the care and custody of
          DHS.

          On May 13, 2013, an adjudicatory hearing was held
          before    the   Honorable    Jonathan    Q.   Irvine.
          Judge Irvine adjudicated Y.S.F. and Y.K.F. dependent
          and committed them to the care and custody of
          DHS. Judge Irvine transferred legal and physical
          custody of H.P. and Y.M. to their respective fathers.
          Judge Irvine discharged their commitments to DHS
          and their dependent petitions.

          In or about June, 2013, DHS learned that Y.M. and
          H.P. were returned to the mother, F.F.[,] by their
          respective fathers.

          On May 9, 2014, DHS filed an urgent petition for
          Y.M.

          On May 29, 2014, an adjudicatory hearing was held
          for Y.M. before the Honorable Jonathan Q. Irvine.
          Judge Irvine adjudicated Y.M. dependent and
          committed her to the care and custody of DHS.

          On June 23, 2014, DHS filed an urgent petition for
          H.P.


                                  -4-
J. S35015/16



            On July 2, 2014, an adjudicatory hearing was held
            for H.P. before the Honorable Jonathan Q. Irvine.
            Judge Irvine adjudicated H.P. dependent and ordered
            that H.P.’s dependent petition remain open.
            Judge Irvine further ordered that the mother, F.F.[,]
            had until July 7, 2014 to produce H.P. to DHS.

            On July 7, 2014, a permanency review hearing
            before the Honorable Jonathan Q. Irvine regarding
            H.P. was held. Judge Irvine ordered that H.P. be
            placed into the care and custody of DHS at the Bar of
            the Court.

            The matters were listed on a regular basis before
            judges of the Philadelphia Court of Common Pleas --
            Family Court Division -- Juvenile Branch pursuant to
            section 6351 of the Juvenile Act, 42 [Pa.C.S.A.
            § 6351], and evaluated for the purpose of
            determining or reviewing the permanency plan of the
            child[ren].

            In subsequent hearings, the DRO’s reflect the Court’s
            review and disposition as a result of evidence
            presented, primarily with the goal of finalizing the
            permanency plan.

Trial court opinion, 1/20/16 at 1-3 (unpaginated) (citations to record

omitted).

      DHS filed petitions for termination of parental rights and goal change

on December 18, 2014, as to Y.K.F. and Y.S.F., and September 2, 2015, as

to   Y.M.   and   H.P.   On   October   19,   2015,   at   a   contested   goal

change/termination hearing as to all four children, DHS presented the

testimony of Dr. Erica Williams, an expert in psychology with a specialty in

parenting evaluations, who performed an evaluation of Mother in May of




                                    -5-
J. S35015/16


2014,2 Cynthia Rogers Robinson, DHS social worker supervisor, and

Bari Morgan, Northern Children Services case worker.        Mother, who had

relocated to Georgia, testified on her own behalf. At the time of the hearing,

Y.K.F. and Y.S.F. had been in placement for 29 months, Y.M. had been in

placement for 16 months, and H.P. had been in placement for 15 months.

By decree entered October 19, 2015, the court involuntarily terminated the

parental rights of Mother.3

      On October 27, 2015, Mother, through appointed counsel, filed timely

notices of appeal, along with concise statements of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), which this court

consolidated sua sponte on November 20, 2015.

      On appeal, Mother raises the following issues for review:

            1.    Whether the trial court erred and/or abused its
                  discretion by terminating the parental rights of
                  Mother, F.F.[,] pursuant to 23 [Pa.C.S.A.
                  § 2511(a)(1)]     where    Mother    presented
                  evidence that she tried to perform her parental
                  duties[?]

            2.    Whether the trial court erred and/or abused its
                  discretion by terminating the parental rights of
                  Mother, F.F.[,] pursuant to 23 [Pa.C.S.A.
                  § 2511(a)(2)]     where    Mother    presented

2
  Dr. Williams issued reports on May 12, 2014 and June 6, 2014, which were
marked on the record at the hearing as DHS Exhibit 4, in connection with
this evaluation. (Reports of forensic evaluation, 5/12/14 and 6/6/14.)
3
  While the opinion of the trial court, as well as the briefs of Mother and the
Child Advocate, additionally reference a goal change to adoption, a review of
the record reveals that the trial court did not so order on October 19, 2015.
(Permanency review orders, 10/19/15.)


                                     -6-
J. S35015/16


                  evidence that she has remedied her situation
                  by taking parenting and anger management
                  counselling and has the present capacity to
                  care for her children[?]

            3.    Whether the trial court erred and/or abused its
                  discretion by terminating the parental rights of
                  Mother, F.F.[,] pursuant to 23 [Pa.C.S.A.
                  § 2511(a)(5)] where evidence was provided to
                  establish that the children were removed from
                  the care of the Mother and Mother is now
                  capable of caring for her children[?]

            4.    Whether the trial court erred and/or abused its
                  discretion by terminating the parental rights of
                  Mother, F.F.[,] pursuant to 23 [Pa.C.S.A.
                  § 2511(a)(8)] where evidence was presented
                  to show that Mother is now capable of caring
                  for his [sic] children after she completed
                  parenting classes, secured employment and
                  she completed anger management[?]

            5.    Whether the trial court erred and/or abused its
                  discretion by terminating the parental rights of
                  Mother, F.F.[,] pursuant to 23 [Pa.C.S.A.
                  §] 2511(b) where evidence was presented that
                  established the children had a close bond with
                  their Mother for the most part of their lives.
                  Additionally, Mother consistently visited with
                  her children and had continuous telephone
                  contact with her children for the entire time
                  her children were in placement[?]

Mother’s brief at 7.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 616 Pa. 309, 47 A.3d 817,


                                    -7-
J. S35015/16


             826 (Pa. 2012).         “If the factual findings are
             supported, appellate courts review to determine if
             the trial court made an error of law or abused its
             discretion.” Id. “[A] decision may be reversed for
             an abuse of discretion only upon demonstration of
             manifest unreasonableness, partiality, prejudice,
             bias, or ill-will.” Id. The trial court’s decision,
             however, should not be reversed merely because the
             record would support a different result. Id. at 827.
             We have previously emphasized our deference to
             trial courts that often have first-hand observations of
             the parties spanning multiple hearings. See In re
             R.J.T., 9 A.3d at 1190.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.

             Our case law has made clear that under Section
             2511, the court must engage in a bifurcated process
             prior to terminating parental rights. Initially, the
             focus is on the conduct of the parent. The party
             seeking termination must prove by clear and
             convincing evidence that the parent’s conduct
             satisfies the statutory grounds for termination
             delineated in Section 2511(a). Only if the court
             determines that the parent’s conduct warrants
             termination of his or her parental rights does the
             court engage in the second part of the analysis
             pursuant to Section 2511(b): determination of the
             needs and welfare of the child under the standard of
             best interests of the child. One major aspect of the
             needs and welfare analysis concerns the nature and
             status of the emotional bond between parent and
             child, with close attention paid to the effect on the
             child of permanently severing any such bond.




                                      -8-
J. S35015/16


In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc).

     In this case, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), and (8), as well as (b).

We have long held that, in order to affirm a termination of parental rights,

we need only agree with the trial court as to any one subsection of

Section 2511(a), well as Section 2511(b). In re B.L.W., 843 A.2d 380, 384

(Pa.Super. 2004) (en banc).      Here, we analyze the court’s termination

pursuant to Sections 2511(a)(2) and (b), which provide as follows:

           § 2511. Grounds for involuntary termination

           (a)   General rule.--The rights of a parent in
                 regard to a child may be terminated after a
                 petition filed on any of the following grounds:

                 ....

                 (2)    The    repeated   and   continued
                        incapacity,  abuse,   neglect  or
                        refusal of the parent has caused
                        the child to be without essential
                        parental    care,    control   or
                        subsistence necessary for his
                        physical or mental well-being and
                        the conditions and causes of the
                        incapacity,  abuse,   neglect  or
                        refusal cannot or will not be
                        remedied by the parent.



                                    -9-
J. S35015/16


                  ....

            (b)   Other      considerations.--The         court     in
                  terminating the rights of a parent shall give
                  primary consideration to the developmental,
                  physical and emotional needs and welfare of
                  the child. The rights of a parent shall not be
                  terminated     solely     on     the    basis     of
                  environmental factors such as inadequate
                  housing, furnishings, income, clothing and
                  medical care if found to be beyond the control
                  of the parent. With respect to any petition
                  filed pursuant to subsection (a)(1), (6) or (8),
                  the court shall not consider any efforts by the
                  parent to remedy the conditions described
                  therein which are first initiated subsequent to
                  the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511 (a)(2), (b).

     We first examine the court’s termination of Mother’s parental rights

under Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.            To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216


                                     - 10 -
J. S35015/16


(Pa.Super. 2015), quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002).

        In the case at bar, in discussing Subsection 2511(a)(2), the trial court

highlighted the testimony of Dr. Erica Williams, an expert in psychology with

a specialty in parenting evaluations, who performed an evaluation of Mother

in May of 2014, that Mother “did not have the capacity to provide a safe or

permanent environment for the children.” (Trial court opinion, 1/20/16 at 5

(unpaginated).) The court further noted the testimony of the social worker4

that Mother “cannot emotionally parent the children in a mature manner.”

(Id.)

        In arguing that the trial court erred and/or abused its discretion in

terminating her rights pursuant to Subsection (a)(2), Mother contends that

“grounds do not exist to terminate [her] rights under subsection (a)(2)

because she has the present capacity to care for her children.”          (Mother’s

brief at 17.)    Mother asserts that she has “substantially completed” her

Family    Service   Plan   (“FSP”)   goals   of   parenting   classes   and   anger

management, that she visits and maintains regular contact with the

Children, and that she has found employment and housing in Georgia and

can “now provide a safe home for herself and her children.” (Id.)




4
  While the court does not reference the social worker by name, upon
review, the court appears to be referencing the testimony of Northern
Homes case worker, Bari Morgan. (Notes of testimony, 10/19/15 at 32.)


                                       - 11 -
J. S35015/16


      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2).          Dr. Williams testified that Mother

“did not present with a capacity to provide safety or permanency of the

children.” (Notes of testimony, 10/19/15 at 11.) Dr. Williams testified that

her opinion was based on both historical as well as current concerns, stating

as follows:

                    That was based on both historical concerns
              presented[,] as well as current concerns presented
              at that time.       Historically, [Mother] had come
              because there was [sic] concerns of hygiene of the
              children, provision of food for the children, condition
              of the housing. Additionally, [sic] year prior to her
              current case there was [sic] concerns that she may
              or may not have burnt one of her children resulting
              in the children’s removal.

                     In terms of current concerns, [sic] the time of
              the evaluation, it was reported that [Y.M.][,] who
              was actually back in her care at the time of the
              evaluation[,] was truant from school, that during a
              visit there was physical abuse of [Y.K.F.], that
              [Mother] admitted to [sic] DHS worker occurred. As
              well as [Y.K.F.] then had some health issues, and
              [Mother] was the [sic] not available and made it
              difficult to complete the information and the
              paperwork needed for him to get treatment.

                    Additionally, when she met with us, she
              presented as very oppositional, there was a lack of
              insight regarding what role, if any, that she played in
              (inaudible) involvement, and she denied all the
              issues presented by DHS. So, all those different
              concerns combined caused the opinion that she did
              not have capacity at the time.

Id. at 12-13.




                                      - 12 -
J. S35015/16


     Further, DHS social worker supervisor, Cynthia Rogers Robinson,

testified to Mother’s inability or unwillingness to complete her FSP goals,

despite knowledge, including drug and alcohol treatment, mental health

treatment, in the form of individual therapy with a licensed practitioner

having some knowledge or facts about personality disorders, anger

management,5 and proof of employment. (Id. at 20-24.)

                  One of the last times I had spoke [sic] to
           [Mother] and she was saying she was having
           difficulty getting the services[,] I recommended that
           she contact Georgia Children and Youth, and I said
           they were [sic] perhaps give her information on the
           things that we had asked her to do at her FSP.

Id. at 24. Mother, however, offered no evidence as to making such efforts.

While Ms. Rogers Robinson acknowledged that Mother had attended some

parenting classes, she did not have a certificate of completion and indicated

this also remained outstanding. (Id. at 20-21.)

     Likewise, Bari Morgan, Northern Children Services case worker, noted

Mother’s refusal to complete her goals or make doing so a priority, despite

weekly visits and her awareness of what was required. (Id. at 31-32.)

                 My concern is that they’ve been going at this
           since May of 2013. She [sic] supposed to get -- we
           talked about meeting her goals, getting parenting

5
  At the hearing on October 19, 2015, Mother for the first time testified to
participation in in-class anger management classes, rather than on-line, and
presented a certificate of completion dated October 17, 2015, just two days
prior to hearing. (Notes of testimony, 10/19/15 at 38-39; Mother’s Exhibit
1.) Ms. Rogers Robinson testified to Mother proposing an on-line course and
advising Mother that in-class was preferable. (Notes of testimony, 10/19/15
at 23-24.)


                                   - 13 -
J. S35015/16


              classes, anger management, all those things, but
              this has been repeatedly something she said she’s
              going to do. Or just outright refuses to do.

                     Mom can be very difficult, when working with
              her, and just, when I spoke to you, I described her
              as cantankerous. No matter what it is, if we say up
              she says down, if we say left she says right. She’s
              just difficult.

                    My concern is that it’s -- whenever it comes to
              a possible goal change hearing then everything that
              she needs to do she does it in that last second but all
              of the time she had prior to that it’s not an
              investment to do it prior to that.

Id. at 31. In response to whether Mother completed any of her objectives,

Ms. Morgan further stated:

                     The one mom told me that she did at [sic]
              anger management online class, but that wasn’t
              sufficient to do that because there was no interaction
              much like the previous worker spoke about, there
              wasn’t interaction between her, and the actual
              person that runs the anger management class, it was
              online, but other than that, oh, and she did the
              parenting capacity evaluation.

Id. at 32.6    Hence, the record substantiates the conclusion that Mother’s

repeated and continued incapacity, abuse, neglect, or refusal has caused the

Children to be without essential parental control or subsistence necessary for

their physical and mental well-being. See In re Adoption of M.E.P., 825
A.2d at 1272.     Moreover, Mother cannot or will not remedy this situation.

See id.


6
  Similar to Ms. Rogers Robinson, Ms. Morgan could not confirm Mother’s
completion of parenting classes. (Notes of testimony, 10/19/15 at 33.)


                                      - 14 -
J. S35015/16


        We     next   determine   whether       termination   was   proper   under

Section 2511(b).      With regard to Section 2511(b), our supreme court has

stated as follows:

               [I]f the grounds for termination under subsection (a)
               are met, a court “shall give primary consideration to
               the developmental, physical and emotional needs
               and welfare of the child.” 23 Pa.C.S. § 2511(b). The
               emotional needs and welfare of the child have been
               properly interpreted to include “[i]ntangibles such as
               love, comfort, security, and stability.” In re K.M.,
               53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
620 A.2d at 485, this Court held that the
               determination of the child’s “needs and welfare”
               requires consideration of the emotional bonds
               between the parent and child.           The “utmost
               attention” should be paid to discerning the effect on
               the child of permanently severing the parental bond.
               In re K.M., 53 A.3d at 791. However, as discussed
               below, evaluation of a child’s bonds is not always an
               easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.      Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa.Super. 2010) (citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.     Additionally, Section 2511(b) does not require a formal bonding

evaluation.”     In re Z.P., 994 A.2d 1108, 1115-1116 (Pa.Super. 2010)

(internal citations omitted).



                                       - 15 -
J. S35015/16


     As further recognized in T.S.M.:

           [C]ontradictory considerations exist as to whether
           termination will benefit the needs and welfare of a
           child who has a strong but unhealthy bond to his
           biological   parent,    especially considering    the
           existence or lack thereof of bonds to a pre-adoptive
           family.    As with dependency determinations, we
           emphasize that the law regarding termination of
           parental rights should not be applied mechanically
           but instead always with an eye to the best interests
           and the needs and welfare of the particular children
           involved. See, e.g., R.J.T., 9 A.3d at 1190 (holding
           that statutory criteria of whether child has been in
           care for fifteen of the prior twenty-two months
           should not be viewed as a “litmus test” but rather as
           merely one of many factors in considering goal
           change). Obviously, attention must be paid to the
           pain that inevitably results from breaking a child’s
           bond to a biological parent, even if that bond is
           unhealthy, and we must weigh that injury against
           the damage that bond may cause if left intact.
           Similarly, while termination of parental rights
           generally should not be granted unless adoptive
           parents are waiting to take a child into a safe and
           loving home, termination may be necessary for the
           child’s needs and welfare in cases where the child’s
           parental bond is impeding the search and placement
           with a permanent adoptive home.

T.S.M., 71 A.3d at 268-269.

     In the instant matter, the trial court indicated that “the testimony

established the children do not always have an appropriate bond with the

mother.”   (Trial court opinion, 1/20/16 at 6 (unpaginated).)   Further, the

court noted, as testified by the social worker,7 “all of the children are in


7
  Again, while the court does not reference the social worker by name, upon
review, the court appears to be referencing the testimony of Northern
Homes case worker, Bari Morgan. (Notes of testimony, 10/19/15 at 34-36.)


                                   - 16 -
J. S35015/16


pre-adoptive foster homes,” and “it is in best interest of all of the children to

terminate mother’s parental rights” and proceed with adoption. (Id.)

      Mother, however, in arguing that the trial court erred and/or abused

its discretion by terminating her parental rights pursuant to Section 2511(b),

claims that termination does not serve the Children’s physical and emotional

needs and welfare.     (Mother’s brief at 19.)        Mother avers that “the oldest

three children have lived with [her] for the most of their lives and has [sic] a

strong bond with [her].”      (Id.)     Mother references testimony of a “bond”

between her and the Children.           (Id.)     Interestingly, Mother also blames

unrealistic goals, which did not allow for unsupervised visitation. (Id.)

      Here, the record likewise corroborates the trial court’s termination

pursuant to Section 2511(b). Initially, we note that, the Children are all in

pre-adoptive homes.8 (Notes of testimony, 10/19/15 at 44-45.) Although

Mother   had     visitation   with    the   Children,    this   visitation     was    not

unsupervised.9    (Id. at 27.)       Moreover, Bari Morgan, the Northern Homes

case worker, who supervised the visits, testified to concerns.               Specifically,

Ms. Morgan related that Mother would encourage the boys, in particular, to

be disrespectful to their foster parents. (Id. at 28.) Further, Mother would



8
  Notably, Y.M. and H.P. are placed together. (Notes of testimony, 10/19/15
at 35-36.)
9
  Dr. Williams’ report additionally references Mother not being permitted
contact with one of the children. (Report of forensic evaluation, 5/12/14
at 4.)


                                         - 17 -
J. S35015/16


tell [Y.K.F.] that he could not come to visits because of his behavior, which

would then cause his behavior to become worse. (Id. at 29.) In addition,

Mother was verbally aggressive toward the Children and would just let them

“cry it out” when upset due to a short visit.       (Id. at 30.)      Likewise, as

emphasized by the trial court, Ms. Morgan testified that, while the Children

have a bond with and love Mother, it is not always an appropriate bond.

(Id. at 36-37.) Therefore, Ms. Morgan attested to her opinion that, despite

emotional harm, it is in the Children’s best interests to terminate Mother’s

parental rights and proceed with adoption.       (Id. at 34-36.)      Ms. Morgan

noted her belief that “children who love their families struggle with not being

able to be with their families.” (Id. at 35.) As a result, she testified that the

Children would suffer emotional harm. (Id. at 35-36.) Nevertheless, in her

opinion, regardless of the emotional harm, it is in the best interests of the

Children to terminate Mother’s parental rights. (Id.) Thus, as confirmed by

the record, the emotional needs and welfare of the Children favor

termination. Accordingly, based upon our review of the record, we find no

abuse of discretion and conclude that the trial court appropriately terminated

Mother’s parental rights under 23 Pa.C.S.A. §§ 2511(a)(2) and (b).

      Based on the foregoing analysis of the trial court’s termination of

Mother’s parental rights, we affirm the decrees of the trial court.

      Decrees affirmed.




                                     - 18 -
J. S35015/16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/13/2016




                          - 19 -